 



Exhibit 10.2

TENTH AMENDMENT TO LEASE AGREEMENT FOR

GREENWAY TOWER

     This Tenth Amendment to Lease Agreement for Greenway Tower (“Tenth
Amendment”) is made and entered into as of the 26th day of July, 2004, by and
between GREENWAY TOWER JOINT VENTURE, a Texas joint venture, as Lessor
(“Lessor”) and ACE CASH EXPRESS, INC., a Texas corporation, as Lessee
(“Lessee”).

W I T N E S S E T H:

     A. Reference is made to that certain Office Lease dated October 1, 1987,
between Lessor, as lessor, and Lessee, as lessee, as amended by First Amendment
to Lease Agreement for Greenway Tower dated April 29, 1988, Second Amendment to
Lease Agreement for Greenway Tower dated August 24, 1988, Third Amendment to
Lease Agreement for Greenway Tower, Fourth Amendment to Lease Agreement for
Greenway Tower dated January 29, 1991, Fifth Amendment to Lease Agreement for
Greenway Tower dated June 13, 1994, Sixth Amendment to Lease Agreement for
Greenway Tower, Seventh Amendment to Lease Agreement for Greenway Tower dated
December 20, 2000, Tenth Amendment to Lease Agreement for Greenway Tower dated
May 10, 2001 and Tenth Amendment to Lease Agreement for Greenway Tower dated
October 21, 2003 (as amended, the “Lease”), pursuant to the terms of which
Lessor has leased to Lessee, and Lessee has leased from Lessor, the premises
(the “Premises”) described in the Lease and located in the building known as
“Greenway Tower” (the “Building”).

     B. The Lessor and Lessee desire to amend the Lease as hereinafter set
forth.

AGREEMENT

     NOW, THEREFORE, in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

     1. Expansion of Premises. Effective as of September 1, 2004 (the “Effective
Date”), the Premises are expanded to include 2,677 square feet of space located
on the sixth (6th) floor of the Building identified as Suite 680 and as shown on
Annex 1, attached hereto and incorporated herein (“Suite 680 Expansion Space”).
Lessor and Lessee agree and acknowledge that the Lease Term applicable to the
Suite 680 Expansion Space expires April 30, 2008.

     2. Base Rent. Beginning on the Effective Date and continuing thereafter
until the expiration or earlier termination of the Lease, Lessee shall pay Base
Rent under the Lease for the Suite 680 Expansion Space in the total sum of
$137,419.33 payable in monthly installments of $3,123.17 each, which monthly
installments are payable on or before the first day of each month during the
remaining term of the Lease, without offset, demand, set off or deduction except
as otherwise expressly provided for in the Lease.

     3. Additional Rent. Commencing on the Effective Date, Lessee shall pay
Tenant’s Pro Rata Share of Taxes and Operating Expenses and Tenant’s Pro Rata
Share of Energy Costs for the Suite 300 Expansion Space as provided in the
Lease.

     4. Construction of Lessee Improvements at Lessee Expense.

     (a) Lessee has inspected and approved the condition of the Suite 680
Expansion Space and agrees that the Suite 680 Expansion Space are suitable for
Lessee’s use and occupancy. Lessee acknowledges that Lessor has not undertaken
and shall not be required to perform any modifications, alterations or
improvements to the Suite 680 Expansion Space, and that all installations and
improvements now or hereafter placed on the Suite 680 Expansion Space shall be
at Lessee’s sole cost (and Lessee shall pay any ad valorem taxes and increased
insurance thereon or attributable thereto).

     (b) Lessee agrees to construct or have constructed within the Suite 680
Expansion Space, in accordance with working drawings, plans and specifications
prepared by Lessee’s architect and approved by Lessor and Lessee, the
improvements which are described in the approved plans. All construction by
Lessee within the Suite 680 Expansion Space shall be subject to the requirements
of Annex 2 attached hereto and made a part hereof.

     (c) Lessee may enter the Suite 680 Expansion Space on or after the date
this Tenth Amendment is fully executed to construct Lessee’s Work (as defined in
the Work Letter attached hereto as Annex 2). Such entry shall be subject to all
of the terms and conditions of this Lease and Annex 2 attached hereto and
incorporated herein by this reference, excepting only the obligation to pay the
monthly installment of Base Rent or Tenant’s Pro Rata Share of Operating
Expenses.

-1-



--------------------------------------------------------------------------------



 



     (d) Lessee accepts the Suite 680 Expansion Space in its “as is, where is”
condition as of the date hereof, subject to its existing physical condition, all
recorded matters, laws, ordinances, and governmental regulations and orders.
Lessee acknowledges that Lessor has not made any warranty or representation of
any kind, either express or implied, as to the condition of the Suite 680
Expansion Space or the suitability of such space for Lessee’s intended use.
Lessee’s taking of possession of the Suite 680 Expansion Space is conclusive
evidence that Lessee accepts such space.

     5. Representations and Warranties by Lessee. Lessee represents and warrants
to Lessor that: (i) Lessee has not previously assigned, sublet, encumbered or
otherwise transferred the Lease or Lessee’s interest therein, (ii) this Tenth
Amendment constitutes a valid and legally binding obligation of Lessee and is
enforceable in accordance with its terms, and (iii) Lessee has the requisite
power and authority to execute and deliver this Tenth Amendment, and the consent
or joinder of no other person or entity is required in connection therewith.

     6. Miscellaneous. Lessor and Lessee agree that the Lease, as modified by
this Tenth Amendment, sets forth the entire agreement between Lessee and Lessor
with respect to the rental of the Premises and that there are no statements,
representations, agreements or writings which are collateral or incident to the
Lease or the obligations of Lessor or Lessee thereunder, except as are expressly
set forth in writing in the Lease and in this Tenth Amendment. Lessee hereby
ratifies and affirms the Lease as amended hereby and each of Lessee’s
obligations thereunder and confirms that, to Lessee’s actual knowledge on the
date of this Tenth Amendment, Lessee has no offsets, defenses or counterclaims
against Lessor under or in connection with the Lease. Except as amended hereby,
the Lease is and remains in full force and effect as therein written. The
provisions of this Tenth Amendment shall serve to supplement and amend the Lease
as set forth herein. In the event of a conflict between the provisions of this
Amendment and the provisions of the Lease, the provisions of this Amendment
shall control. Capitalized terms, which are used herein as, defined terms but
which are not otherwise defined shall have the same meaning given to such terms
in the Lease.

     EXECUTED as of the day and year first above written.

                  LESSOR:
 
                GREENWAY TOWER JOINT VENTURE
 
                By:   Independence Development Inc., a Texas
corporation, General Partner
 
           

      By:   /s/ ROBERT W. KENNEDY

                    Name: Robert W. Kennedy         Title: Executive Vice
President
 
                LESSEE:     ACE CASH EXPRESS, INC.,     a Texas corporation
 
                By:   /s/ WALTER E. EVANS               Name: Walter E. Evans  
  Title: Sr. Vice President and General Counsel

-2-



--------------------------------------------------------------------------------



 



ANNEX 1

-3-



--------------------------------------------------------------------------------



 



ANNEX 2

WORK LETTER AGREEMENT

     This Work Letter Agreement is attached to and forms a part of the Tenth
Amendment to Lease Agreement for Greenway Tower (the “Amendment”) dated July
___, 2004, between GREENWAY TOWER JOINT VENTURE, a Texas joint venture
(“Lessor”) and ACE CASH EXPRESS, INC., a Texas corporation (“Lessee”), modifying
the Lease (herein so called) more particularly described therein, covering the
Premises (herein so called) commonly known as Suites 680 of the Building known
as Greenway Tower located at 1231 Greenway Drive, Irving, Texas.

     1. Lessee’s Plans. Lessee shall employ an architect approved by Lessor and
duly licensed to practice in the State where the Premises are located (“Lessee’s
Architect”), who shall prepare and submit to the Lessor plans, specifications
and drawings describing Lessee’s desired improvements to the Premises or
designated portions thereof (“Plans”). The Plans shall be subject to the prior
written approval of Lessor. Lessor’s approval of such Plans shall not render
Lessor liable or responsible to Lessee or any other party for any defects or
deficiencies in such Plans or any improvements constructed pursuant to the terms
thereof. Lessee and Lessee’s Architect shall be solely responsible for
compliance with all applicable legal requirements, including without limitation
building and fire codes.

     2. Construction. Lessee will cause the leasehold improvements described in
the Plans approved by Lessor to be constructed (“Lessee’s Work”) at Lessee’s
sole cost and expense and in accordance with applicable legal requirements and
the building guidelines set forth on Appendix 1 attached hereto and made a part
hereof for all purposes.

          (a) Permits. In connection with Lessee’s Work and each stage thereof,
Lessee, or the Contractor, shall file all drawings, plans and specifications,
pay all fees and obtain all permits and applications from any authorities having
jurisdiction, including, without limitation, the permanent certificate of
occupancy. Lessee shall obtain all other approvals required of Lessee to use and
occupy the Premises and to open for business with the public.

          (b) Approval. Prior to the commencement of Lessee’s Work or any stage
thereof, Lessee shall obtain bids and select a contractor, reasonably acceptable
to Lessor, to be the “Contractor” performing the Lessee’s Work. Lessor’s
approval of the Contractor may not be unreasonably withheld or delayed.
Following such selection and approval from Lessor, Lessee shall then enter into
a construction contract for Lessee’s Work or the applicable stage thereof (each
a “Construction Contract”) with such Contractor and Lessee shall furnish a copy
thereof to Lessor and when available, the names of all subcontractors or
suppliers furnishing labor or materials for Lessee’s Work in excess of •10,000.
The Contractor or subcontractors shall be required to obtain from Lessor
permission for using any area outside the Premises for storage, handling or
moving materials and equipment or for parking any vehicles. In addition, Lessee,
the Contractor and subcontractors shall comply with Lessor’s building guidelines
applicable to construction of Lessee’s Work which are set forth on Appendix 1
attached hereto and made a part hereof for all purposes. If any of Lessee’s Work
relates to areas or conditions over which Lessor requires sole control, then
Lessor shall have the right at Lessor’s discretion to perform (or have Lessor’s
contractor perform) such portion of Lessee’s Work, provided Lessor notified
Lessee prior to seeking bids of such requirement and Lessor’s contractor
performs such work at competitive costs.

          (c) Insurance. The Contractor and subcontractors shall be required to
provide, in addition to the insurance required to be maintained by Lessee
pursuant to the Amendment, the following types of insurance and the following
minimum amounts, and to the extent permitted by law, naming Lessor and any other
persons having an interest in the building as “additional insureds” or “as their
interests may appear”, issued by companies and in form and substance approved by
Lessor:

     (i) Workman’s Compensation coverage with limits of at least •500,000.00 for
the employer’s liability coverage thereunder.

     (ii) All Risk Builders Risk on 100% Completed Value, covering damage to the
construction and improvements to be made by Lessee with 100% coinsurance
protection.

     (iii) Automobile Liability coverage with bodily injury limits of at least
•1,000,000.00 per accident and •500,000.00 accident for property damage.

     (iv) Other insurance reasonably required by Lessor.

Original or duplicate policies for all of the foregoing insurance shall be
delivered to Lessor before Lessee’s Work is started and before any contractor’s
or subcontractor’s equipment is moved on to any part of the Premises.

-4-



--------------------------------------------------------------------------------



 



          (d) Liability During Construction. Lessee hereby assumes any and all
liability arising out of or relating to Lessee’s Work after the date hereof,
including any liability arising out of statutory or common law for any and all
injuries to or death of any and all persons (including, without limitation,
Lessee’s contractors and subcontractors and their employees) and any liability
for any and all damage to property caused by, or resulting from, or arising out
of any act or omission on the part of the Lessee, Lessee’s contractors and
Lessee’s or their subcontractors or employees in the performance of Lessee’s
Work, and Lessee further agrees to defend, indemnify and save harmless Lessor
from and against all damages, claims, costs, liabilities, losses and/or expenses
(including legal fees and expenses) arising out of or related to Lessee’s Work,
including without limitation any and all such injuries, death and/or damage.
Lessee agrees to insure the foregoing assumed contractual liability in its
liability policies and the original or duplicate original of said policy that
Lessee will deliver to Lessor shall expressly include said contractual liability
coverage.

          (e) Removal during Construction. Contractors and/or subcontractors
participating in the Lessee’s Work shall be required to keep the Premises and
adjacent areas in a neat and clean condition and to remove and dispose of, as
frequently as Lessor may direct, all debris and rubbish caused by, or resulting
from the work and upon completion, to remove all temporary structures, surplus
materials, debris and rubbish of whatever kind remaining on any part of the
Premises or in proximity thereto that was brought in or created by the
performance of Lessee’s Work. If at any time Lessee’s contractors and
subcontractors shall neglect, refuse, or fail to remove any debris, rubbish, or
surplus materials within twenty-four (24) hours after written notice to Lessee,
Lessor may remove the same at Lessee’s expense.

          (f) Changes. All changes to the Plans shall be subject to Lessor’s
prior written approval.

          (g) Affidavits. Lessee shall cause to be filed and/or recorded such
affidavits as Lessor requests regarding Lessee’s Work, including without
limitation an affidavit of commencement of Lessee’s Work and an affidavit of
completion of Lessee’s Work on the dates required by law to give proper effect
thereto, or if requested by Lessor, on the dates specified by Lessor.

     3. Removal of Lessee’s Work at Expiration or Termination of Lease. Lessee’s
Work (including any Changes) shall be the property of Lessor and shall remain
upon and be surrendered with the Premises upon the expiration of the Lease term;
provided, that at Lessor’s option, Lessee shall, at Lessee’s sole cost and
expense, remove all of wiring and cabling included as part of Lessee’s Work from
the Premises upon expiration or termination of the Lease, and restore any damage
to the Premises resulting therefrom, unless Lessor waived in writing such
requirement on or prior to the time Lessee sought approval of the Plans.

     4. Conflicts and Conformity With Lease. Any rights and obligations of
Lessor and Lessee relative to any matter not stated in this Work Letter
Agreement shall be governed by the Lease. If there shall be any conflict between
this Work Letter Agreement and the Lease, the provisions of this Work Letter
Agreement shall prevail. As used herein, all capitalized terms not defined
herein shall have the same meaning as defined in the Lease.

-5-



--------------------------------------------------------------------------------



 



APPENDIX 1

SUB CONTRACTOR & CONSTRUCTION REQUIREMENTS
SABRE REALTY MANAGEMENT, INC.

ACE CASH EXPRESS
at Greenway Tower
July  , 2004

         
•
  CORE CONCRETE   WORK MUST BE DONE BEFORE 8 a.m.
•
  TACK STRIP   AND/OR AFTER 5 p.m.
•
  DRILLING & HAMMERING    
 
       
•
  SPRINKLERS (FIRE)   MUST HAVE ONE (1) DAY ADVANCE
•
  HVAC   NOTICE
•
  PLUMBING    
 
        ALL CEILING WORK ADJACENT   ONE (1) DAY ADVANCE NOTICE AND TO
CONSTRUCTION SPACE   BEFORE 8 a.m. AND/OR AFTER 5 p.m.

ACCESS INTO ADJACENT SPACE MUST BE COORDINATED WITH CONSTRUCTION OFFICE.
SECURITY WILL BE PROVIDED DURING THE TIME WORK TAKES PLACE AT THE CONTRACTORS
EXPENSE.



•   USE SERVICE (FREIGHT) ELEVATOR ONLY   •   USE REST ROOM ON CONSTRUCTION
FLOOR ONLY   •   COVER HALL (ATRIUM) FLOORS WHILE MOVING MATERIALS   •   UNCOVER
SMOKE DETECTOR AT THE END OF EACH DAY   •   VACUUM HALL (ATRIUM) FLOORS AT THE
END OF EACH DAY   •   COVER SMOKE DETECTORS AT THE END OF EACH DAY   •   PROVIDE
A LIST OF SUBCONTRACTORS WITH TELEPHONE NUMBERS AND CONTACT PERSONS)

DRYWALL



•   PROTECT WALL, FLOORS, DOORS WHEN STOCKING JOB   •   CLEAN AND BROOM SWEEP
JOB AFTER 1 SIDE (PHASE OR TOTAL)   •   CLEAN AND BROOM SWEEP JOB AFTER 2 SIDE
(TOTAL)   •   PROVIDE PROPER MANPOWER TO COMPLETE JOB REQUIREMENTS, OR AS
DIRECTED BY JOB SUPER   •   JAMB SIDE OF DOOR FRAMES TO GO PAST HEADER ON ANY
FRAME THAT DOES NOT GO TO A TOP TRACK   •   JOB COMMUNICATION   •   DOOR STOPS,
DOOR HARDWARE, CLOSERS, PR.21 — INSTALL WITH JOB/PUNCH OUT   •   UNDER CUT DOORS
AT TIME DOOR IS HUNG   •   DEMO TRASH TO BE REMOVED PRIOR TO WALL FRAME WORK  
•   CLEAN TRASH AT THE END OF DAY.
(i.e.: cups in windows, cans, paint cans, etc.)   •   CONTRACTOR WILL REWORK
CEILING GRID FOR LAY IN LIGHTS PRIOR TO CARPET INSTALLATION.   •   CLEAN AND
BROOM SWEEP JOB AFTER CEILING BOARD INSTALLATION   •   GENERAL CLEAN UP MAY
REQUIRE REMOVAL OF APPLIANCE BOXES

SUBCONTRACTOR/CONSTRUCTION REQUIREMENTS

-6-



--------------------------------------------------------------------------------



 



•   CONTRACTOR WILL TOUCH UP (PAINT) ALL SCRATCHES IN DOOR FRAMES, WINDOW
FRAMES, AND BREAK METAL.   •   A SIGNED AND NOTARIZED CONDITIONAL LIEN WAIVER
MUST ACCOMPANY EVERY INVOICE PRESENTED TO US FOR PAYMENT. IF THE INVOICE AND
CONDITIONAL LIEN WAIVER IN THE AMOUNT OF THE INVOICE ARE NOT IN OUR OFFICE BY
THE 20TH OF THE MONTH, IT WILL NOT BE PROCESSED FOR PAYMENT UNTIL THE FOLLOWING
MONTH. IT IS THE VENDORS RESPONSIBILITY TO MAKE SURE ALL NECESSARY PAPER WORK
HAS BEEN SENT IN.   •   INSURANCE CERTIFICATES MUST BE UP TO DATE.

PAINTING



•   CLEAN TRASH AT THE END OF DAY.
(i.e.: cups in windows, papers, cans, paint cans, etc.)   •   WHEN BIDDING NEW
JOB, AND OLD PAINT, CAULK, OVERSPRAY, BAD JOINTS WILL BE FIXED, CLEANED, OR
REPAIRED AS PART OF THE NEW JOB.   •   JOB BID PRICE INCLUDES ALL LABOR TO
COMPLETE JOB: HOURS, DAYS AS REQUIRED.   •   JOB REQUIRES ALL DOOR FRAMES,
DOORS, PR.1, PR.21, AND WINDOW FRAMES TO BE CLEANED AND CAULKED AS REQUIRED (NEW
OR EXISTING WORK)   •   SCRAPE AND BROOM SWEEP DRYWALL MUD AND PAINT FROM
FLOORS.   •   A SIGNED AND NOTARIZED CONDITIONAL LIEN WAIVER MUST ACCOMPANY
EVERY INVOICE PRESENTED TO US FOR PAYMENT. IF THE INVOICE AND CONDITIONAL LIEN
WAIVER IN THE AMOUNT OF THE INVOICE ARE NOT IN OUR OFFICE BY THE 20TH OF THE
MONTH, IT WILL NOT BE PROCESSED FOR PAYMENT UNTIL THE FOLLOWING MONTH. IT IS THE
VENDORS RESPONSIBILITY TO MAKE SURE ALL NECESSARY PAPER WORK HAS BEEN SENT IN.  
•   INSURANCE CERTIFICATES MUST BE UP TO DATE.

PLUMBING



•   CLEAN TRASH AT THE END OF EACH DAY.
(i.e.: cups in windows, cans, etc.)   •   NO DRILLING OR CORE WORK PERFORMED
AFTER 8 a.m. OR BEFORE 5 p.m. UNLESS APPROVED BY JOB SUPER.   •   CONTRACTOR TO
INSPECT ANY APPLIANCES OR PLUMBING FIXTURES FOR PROPER OPERATION AT THE TIME OF
INSTALLATION. CONTRACTOR TO START ANY APPLIANCES THAT HE HOOKS UP AND INSTALLS.
  •   REMOVE ANY FIXTURE OR APPLIANCE BOXES AT THE TIME OF INSTALLATION.   •   A
SIGNED AND NOTARIZED CONDITIONAL LIEN WAIVER MUST ACCOMPANY EVERY INVOICE
PRESENTED TO US FOR PAYMENT. IF THE INVOICE AND CONDITIONAL LIEN WAIVER IN THE
AMOUNT OF THE INVOICE ARE NOT IN OUR OFFICE BY THE 20TH OF THE MONTH, IT WILL
NOT BE PROCESSED FOR PAYMENT UNTIL THE FOLLOWING MONTH. IT IS THE VENDORS
RESPONSIBILITY TO MAKE SURE ALL NECESSARY PAPER WORK HAS BEEN SENT IN.   •  
INSURANCE CERTIFICATES MUST BE UP TO DATE.

ELECTRICAL



•   COMPLETE ALL ROUGH IN AT NEW WALLS AND EXISTING WALLS AT TIME OF ROUGH IN
INSPECTION (DUPLEX, DATA, PHONE, SWITCH)   •   REMOVE ALL ELECTRICAL MATERIALS
UPON COMPLETION OF ROUGH IN.   •   REMOVE ALL ELECTRICAL MATERIALS UPON
COMPLETION OF CEILING WORK, PLUG AND SWITCH.   •   IMMEDIATELY FOLLOWING
COMPLETION OF PAINTING, ELECTRICAL CONTRACTOR WILL FINISH PLUG AND SWITCH OF
TOTAL JOB PRIOR TO CARPET INSTALLATION.   •   ALL EXISTING DUPLEX, PHONE, DATA,
OUTLETS WILL RECEIVE A BLANK COVER PLATE UNLESS INSTRUCTED OTHERWISE.   •  
ELECTRICAL CONTRACTOR TO PLACE ALAY IN” LIGHTS ABOVE GRID WORK PRIOR TO
SPRINKLER WORK.

SUBCONTRACTOR/CONSTRUCTION REQUIREMENTS

-7-



--------------------------------------------------------------------------------



 



•   CLEAN TRASH AT THE END OF EACH DAY.
(i.e. cups in windows, cans, papers, etc.)   •   LEAD ELECTRICIAN THAT STARTS
JOB, FINISHES JOB.   •   A SIGNED AND NOTARIZED CONDITIONAL LIEN WAIVER MUST
ACCOMPANY EVERY INVOICE PRESENTED TO US FOR PAYMENT. IF THE INVOICE AND
CONDITIONAL LIEN WAIVER IN THE AMOUNT OF THE INVOICE ARE NOT IN OUR OFFICE BY
THE 20TH OF THE MONTH, IT WILL NOT BE PROCESSED FOR PAYMENT UNTIL THE FOLLOWING
MONTH. IT IS THE VENDORS RESPONSIBILITY TO MAKE SURE ALL NECESSARY PAPER WORK
HAS BEEN SENT IN.   •   CHECK BALLAST AND LIGHTING TUBES TO MAKE SURE THEY ARE
ALL THE SAME COLOR.   •   CLEAN LAY IN LIGHT LENS (ACRYLIC)   •   INSURANCE
CERTIFICATES MUST BE UP TO DATE.

HVAC



•   ALL WORK (NEW INSTALL AND EXISTING) WILL BE BALANCED AT TIME OF
INSTALLATION.   •   ALL T-STAT INSTALLED, CHECKED, AND CLEANED FOR PROPER
INSTALLATION.   •   PROVIDE WRITTEN REPORT OF ANY BAD REQUIREMENT (HVAC) FOUND
DURING INSTALLATION.   •   CLEAN TRASH AT THE END OF EACH DAY.
(i.e. cups in window, can, paint cans, etc.)   •   REMOVE OR STORE ALL MATERIAL,
NOT USED IN JOB, AT COMPLETION AS REQUIRED. (DUCT, GRILLS, WIRE, BOXES, ETC.)  
•   A SIGNED AND NOTARIZED CONDITIONAL LIEN WAIVER MUST ACCOMPANY EVERY INVOICE
PRESENTED TO US FOR PAYMENT. IF THE INVOICE AND CONDITIONAL LIEN WAIVER IN THE
AMOUNT OF THE INVOICE ARE NOT IN OUR OFFICE BY THE 20TH OF THE MONTH, IT WILL
NOT BE PROCESSED FOR PAYMENT UNTIL THE FOLLOWING MONTH. IT IS THE VENDORS
RESPONSIBILITY TO MAKE SURE ALL NECESSARY PAPER WORK HAS BEEN SENT IN.   •  
INSURANCE CERTIFICATES MUST BE UP TO DATE.

CARPET



•   REMOVE ALL TRASH MATERIAL, TACK STRIP, BOXES, BASE, CARPET AND VACCUUM UPON
COMPLETION OF INSTALLATION.   •   JOB SUPERVISION — JOB IS REVIEWED BY
CONTRACTOR/FIELD SUPER FOR JOB COMPLETION.   •   JOB SUPERVISION — FIELD SUPER
TO MONITOR TACK STRIP INSTALLATION OR GLUE DOWN PREP TO MINIMIZE DAMAGE TO
WALLS, MILLWORK, HARD SURFACE FLOOR. CARPET INSTALLATION TO BE CONTROLLED TO
PREVENT DAMAGE TO WALLS, DOOR FRAMES, DOORS, MILLWORK.   •   NO TACK STRIP
INSTALLED AFTER 8 a.m. OR BEFORE 5 p.m. UNLESS APPROVED BY JOB SUPER.   •  
CARPET CONTRACTOR TO FIELD VERIFY MATERIAL QUANTITY REQUIRED TO COMPLETE JOB
100% (FLOOR AND BASE MATERIAL)   •   ALL JOBS TO BE POWER STRETCHED AS REQUIRED.
  •   TRANSITION STRIPS REQUIRED AT ALL FLOOR MATERIAL CHANGES.   •   CONTRACTOR
WILL PROVIDE CREW SELECTION BY JOB SUPER AS REQUIRED.   •   A SIGNED AND
NOTARIZED CONDITIONAL LIEN WAIVER MUST ACCOMPANY EVERY INVOICE PRESENTED TO US
FOR PAYMENT. IF THE INVOICE AND CONDITIONAL LIEN WAIVER IN THE AMOUNT OF THE
INVOICE ARE NOT IN OUR OFFICE BY THE 20TH OF THE MONTH, IT WILL NOT BE PROCESSED
FOR PAYMENT UNTIL THE FOLLOWING MONTH. IT IS THE VENDORS RESPONSIBILITY TO MAKE
SURE ALL NECESSARY PAPER WORK HAS BEEN SENT IN.   •   INSURANCE CERTIFICATES
MUST BE UP TO DATE.

CLEANING

SUBCONTRACTOR/CONSTRUCTION REQUIREMENTS

-8-



--------------------------------------------------------------------------------



 



•   STANDARD CLEAN TO INCLUDE:

WINDOWS
BLINDS
METAL FRAMES
DOORS
DOOR FRAME
VACUUM CARPET
VACUUM/CLEAN BASE
CEILING TRACK
MILLWORK SURFACES
MILLWORK DRAWERS (INSIDE)
MILLWORK CABINETS (INSIDE)
PLUMBING FIXTURES
APPLIANCES (INCLUDING PAPER INSIDE)



•   CLEAN PAINT OFF METAL, FRAMES, DOOR, AS REQUIRED.   •   CLEAN TRASH AT THE
END OF EACH BREAK, LUNCH, AND DAY
(i.e. ups in window, cans, etc.)   •   A SIGNED AND NOTARIZED LIEN WAIVER MUST
ACCOMPANY EVERY INVOICE PRESENTED TO US FOR PAYMENT. IF THE INVOICE AND LIEN
WAIVER ARE NOT IN OUR OFFICE BY THE 20TH OF EACH MONTH, IT WILL NOT BE PROCESSED
FOR PAYMENT UNTIL THE FOLLOWING MONTH. IT IS THE VENDOR’S RESPONSIBILITY TO MAKE
SURE ALL NECESSARY PAPER WORK HAS BEEN SENT IN.   •   INSURANCE CERTIFICATES
MUST BE UP TO DATE.

SUBCONTRACTOR/CONSTRUCTION REQUIREMENTS

-9-